Citation Nr: 0026024	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinea versicolor, 
to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran's DD 214 reflects that he served on active duty 
from September 1967 to February 1969 and that he had prior 
active duty of one year, eleven months and nine days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In May 2000, the veteran provided testimony 
at the RO in a videoconference hearing before the 
undersigned, seated at the Board's office in Washington, 
D.C..

During an October 1998 VA examination, the veteran complained 
of having constant tinnitus in his left ear since the 1970's.  
If the veteran wishes to pursue a claim for service 
connection for tinnitus of the left ear, he should so inform 
the RO, which should respond appropriately to any such claim 
of the veteran.  


FINDING OF FACT

The claims for service connection for bilateral hearing loss 
disability and tinea versicolor, to include as due to Agent 
Orange exposure, are not plausible. 






CONCLUSION OF LAW

The claims for service connection for bilateral hearing loss 
disability and tinea versicolor, to include as due to Agent 
Orange exposure, are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 
C.F.R. § 3.303 (1999).  

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

Tinea versicolor is not a disease subject to presumptive 
service connection on an Agent Orange basis.  See 38 C.F.R. 
§ 3.309(e).

Hearing impairment will be considered a disability when the 
auditory threshold is 40 decibels or greater at any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz, when the 
auditory threshold is 26 decibels or greater at any three of 
those frequencies, or when speech recognition scores on the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

I.  Hearing Loss Disability

Service medical records pertaining to the veteran's active 
service are negative for evidence of hearing loss.  On 
examination for release from active duty in January 1969, the 
veteran's ears were found to be normal on clinical evaluation 
and the veteran's auditory acuity was found to be 15/15, 
bilaterally, on spoken and whispered voice testing.

Records pertaining to the veteran's annual exams for the 
Naval Reserves include a December 1969 report of medical 
history, in which the veteran responded affirmatively to the 
question of whether he then had or had previously had ear, 
nose or throat trouble.  The examiner commented on this 
report that this history was in reference to decreased 
hearing in the right ear.  The report of the December 1969 
annual examination shows that the veteran's hearing acuity 
was again found to be 15/15, bilaterally, on spoken and 
whispered voice testing.  

In a December 1970 report of medical history, the veteran 
again responded affirmatively to the question of whether he 
then had or had previously had ear, nose or throat trouble.  
The examiner commented that this referred to hearing loss 
with tinnitus and noted that the veteran had a history of 
loud noise exposure.  The examiner recommended an audiogram.  
The report of the veteran's December 1970 examination 
indicates that the veteran's auditory acuity was 15/15, 
bilaterally, on whispered voice testing.  The diagnoses 
included possible sensorineural hearing loss on the right.

Evidence of bilateral hearing loss disability for VA purposes 
was found on a VA examination in October 1998.

The medical evidence of record reflects that the veteran's 
hearing was found to be normal on examinations performed in 
connection with his discharge from service and on post-
service examinations in December 1969 and December 1970, and 
that only a possibility of sensorineural hearing loss on the 
right was diagnosed in December 1970.  In fact, the medical 
evidence of record includes no medical evidence suggesting 
that the veteran manifested hearing loss within one year of 
his discharge from service.  Although the veteran's reported 
history of noise exposure is noted in the medical evidence of 
record, the medical evidence of record does not suggest that 
the veteran's hearing loss is etiologically related to noise 
exposure in service.  In fact no medical assessment of the 
etiology of the veteran's hearing loss is included in the 
medical evidence of record.

The evidence of a nexus between the veteran's hearing loss 
disability and service is limited to the veteran's own 
statements.  However, as a lay person, he is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that the 
veteran's claim is not well grounded.

II.  Tinea Versicolor

Service medical records, including the report of the 
veteran's examination for release from active duty, are 
negative for evidence of tinea versicolor.  The earliest 
post-service medical evidence of tinea versicolor is a 
private medical record dated in September 1996, which 
indicates that the veteran gave a 2-year history of a rash on 
his chest and that the veteran believed that the rash might 
be due to Agent Orange exposure.  Later VA medical records 
also document the presence of tinea versicolor.  However, 
there is no indication in the medical evidence of record that 
the veteran's tinea versicolor was present in service or is 
etiologically related to Agent Orange exposure or any other 
incident of service.  Again, the evidence of a nexus between 
the veteran's claimed disability and service is limited to 
the veteran's own statements.  The veteran is not competent 
to render a medical diagnosis or an opinion concerning 
medical causation.   Therefore, the Board must also conclude 
that this claim is not well grounded. 


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinea versicolor, to 
include as due to Agent Orange exposure, is denied. 



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 3 -


- 1 -


